Opinion by
Keefe, J.
In accordance with stipulation of counsel and the cited cases, the following allowances were made by the court to compensate for the foreign substances on the outside of certain cheese: (1) 2½ percent for cheese similar to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstract 42146; (2) 1 percent for that similar to the Reggiano cheese the subject of Scaramelli v. United States, supra; and (3) 2 percent for that similar to the Moliterno type cheese the subject of Abstract 41794. Protests sustained to this extent.